                     Case 1:21-mj-00012-GMH Document 12 Filed 01/22/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                      UNITED STATES                            )
                             Plaintiff                         )
                                v.                             )      Case No. 21-mj-12-GMH-5
                  BRADLEY RUKSTALES                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Bradley Rukstales                                                                                   .


Date:          01/22/2021
                                                                                         Attorney’s signature


                                                                                Shawn Sukumar (Bar No. 995116)
                                                                                     Printed name and bar number
                                                                                       Price Benowitz LLP
                                                                                         409 7th St NW
                                                                                            Suite 200
                                                                                      Washington, DC 20004
                                                                                               Address

                                                                                    Shawn@Pricebenowitz.com
                                                                                            E-mail address

                                                                                          (202) 486-7647
                                                                                          Telephone number

                                                                                          (202) 664-1331
                                                                                             FAX number
